Citation Nr: 0324380	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  95-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability.

2.  Entitlement to service connection for a chronic 
gastrointestinal disability.

3.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January to June 1986, and 
from September 20, 1990 to August 8, 1991.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In a decision in February 2002, the Board discussed in detail 
the procedural history of the case and remanded the issues 
shown on the first page of this decision.

The veteran and his wife provided testimony at a hearing held 
at the RO in October 1995, of which a transcript is of 
record.  

During the course of the current appeal, the rating assigned 
for the veteran's PTSD was increased from 30 to 50 percent 
disabling.  However, since this is not the maximum available, 
the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issues of entitlement to service connection for a back 
disorder, headaches, dehydration, hair loss, dizziness, 
hearing loss, tinnitus, knee disabilities, urethritis, a 
prostate condition and a total rating based on individual 
unemployability due to service-connected disabilities have 
been raised during the course of the current appeal but are 
not part thereof. 

As noted in the Board's remand the issues ## 1 and 2 on the 
front page were initially addressed solely on the basis of 
being related to the Persian Gulf War (PGW) as undiagnosed 
illnesses.  However, in this as other cases, one underlying 
adjudicative requirement is that all issues must be fully 
addressed, whatever the cause or theory for the basis for 
service connection, i.e., as a special presumption as an 
undiagnosed illness from PGW, or on direct, secondary or 
presumptive basis under "regular" statutory authorities.  The 
Board considered them as such in the prior remand, and will 
do so herein.  This is clearly in the best interest of the 
veteran and fulfills all applicable due process requirements.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO; the RO has 
notified him of the type of evidence needed to substantiate 
his claims; and the veteran has acted on and understands the 
comparable responsibilities incumbent on himself or VA for 
obtaining evidence.  

2.  The veteran's psychiatric medications have been shown by 
medical evidence and opinion to have caused and/or 
contributed significantly to his multiple gastrointestinal 
disabilities which began soon after service.

3.  The veteran does not have a chronic respiratory disorder 
including, but not limited to, as a result of his Persian 
Gulf War experience.

4.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.

5.  The veteran's PTSD alone does not now result in total 
occupational and social impairment; he continues to be 
employed.


CONCLUSIONS OF LAW

1.  Gastrointestinal disabilities are reasonably considered 
the result of treatment for service-connected psychiatric 
disabilities.  38 C.R.R. § 3.310 (2002).

2.  The veteran does not have a chronic respiratory 
disability subject to service connection.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5107 (West 1991 & Supp., 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).

3.  The criteria for an evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to its duty to assist 
a claimant with facts pertinent to his/her claim.  The 
veteran was notified of these provisions in a Statement of 
the Case and Supplemental Statements of the Case (SSOC).    

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099- 2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The Board is satisfied that all facts pertinent to the 
veteran's claim have been fully developed.  And in an effort 
to obtain further evidence, the Board remanded the case for 
development which has to considerable extent now been 
completed.

The RO has obtained relevant medical records, as the veteran 
has indicated treatment at VA facilities.  In addition, the 
RO has provided the veteran with VA examinations and he has 
submitted evidence on his own behalf including employment 
related documentation and treatment records.  Therefore, 
after examining the record, the Board finds that reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim have been undertaken, and no 
further assistance is required.  38 U.S.C.A. § 5103A (West 
Supp. 2002).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the SOC.  
Specifically, the RO set forth the applicable regulations and 
indicated the types of factual scenarios in which the 
veteran's claim would be granted.  And finally, in multiple 
communications between VA and the veteran and his 
representative during the course of the current appeal, it 
has been made clear those records for which VA has 
responsibility and those incumbent upon the veteran, and his 
actions thereon have reflected that he has an understanding 
of those relative responsibilities pursuant to the mandates 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria: Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection can also be granted for certain chronic 
diseases, including ulcer and certain other chronic diseases, 
if manifest to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. 
§§ 1112(a)(1), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Service connection may also be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of disability of 10 percent or more not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West Supp. 
2002); 38 C.F.R. § 3.317 (2001) and 66 Fed. Reg. 56614-56615 
(Nov. 9, 2001).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) that 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the PGW, or to a degree of 10 percent or more not later than 
December 31, 2006"; and (4) that such symptomatology "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis." 38 C.F.R. § 
3.317(a).  For the purposes of 38 C.F.R. § 3.317, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(3).  

For purposes of 38 C.F.R. § 3.317, signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to (1) fatigue, (2) signs or symptoms involving skin, 
(3) headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Gastrointestinal Disorders

Factual Background

Service records show no signs of gastrointestinal problems 
although available records are rather limited.

Private clinical records show that the veteran was admitted 
to hospitalization from December 1992 through January 1993 
with a fever and some chest complaints.  Admitting diagnoses 
included PTSD for which it was specifically noted that he had 
been on medications including Diazepam for some 10 months.  

On admission and during care, it was noted that he was having 
a lot of trouble swallowing because of the soreness of his 
throat (he also has a congenital partially surgically 
corrected cleft palate which causes some complications on 
occasion).  One physician noted that because of the 
unrelenting throat pain and difficulty swallowing, Cepastat 
lozenges were added.  Cytotec was discontinued because the 
examiner felt that "it did not help the nonsteroidal induced 
gastric pain, although it might help prevent bleeding and he 
was placed on Pepcid instead."  Later, other medications were 
started and/or others stopped.  

However the veteran continued to have gastrointestinal and 
digestive discomfort and various attempts were made and 
numerous medications were prescribed to "try very hard to 
correct his esophagitis".  Although there was some positive 
response, the examiners felt that further evaluation, such as 
endoscopy and an upper gastrointestinal series, was required 
to assess the gastrointestinal symptoms.  At discharge, 
Ceftin was prescribed to be taken daily with food, as well as 
Maalox or Mylanta.

Post-hospitalization follow-ups show ongoing diagnosis of 
gastritis or esophagitis.  One notation in January 1993 was 
that changes had been made in medication for both his 
psychiatric and gastrointestinal problems.  He was having 
less mid-epigastric pain.  Several notations were made that 
he was taking medications prescribed by VA for his 
psychiatric problems and that the mental hygiene clinic 
needed to evaluate those medications.

Outpatient reports show ongoing treatment for mental health 
problems initially described as panic disorder or generalized 
anxiety disorder, with prescription of numerous medications 
including Clorazepam, which was then discontinued, Xanax, 
Diazepam and Imipramine for which his dosage was increased in 
order to be more effective.  On occasion, the veteran 
complained of heartburn, indigestion or queasiness.

In January 1994, the veteran was seen with complaints of 
continued heartburn and a tentative diagnosis was made of 
gastroesophageal reflux disease (GERD).  The veteran said 
that he seemed to have had increased symptoms when a specific 
medication had been changed and wondered if this was the 
cause.  On upper gastrointestinal series, a hiatal hernia 
with GERD and a small distal esophageal ulcer were shown.  

On VA examination in November 1994, it was noted that he had 
been found to have a small sliding hiatal hernia with 
suggested evidence of a small ulcer.  

On VA examination in July 2000, the veteran reported 
continued problems with severe reflux, dyspepsia and 
epigastric pain.  He initially took Tums and Rolaids and 
since 1993, had taken Prilosec which had helped.  An upper 
gastrointestinal series in 1994 showed questionable 
esophageal ulcer.  Further evaluative studies in 1996 
confirmed moderate to severe esophagitis and nonspecific 
gastritis.  He was apparently diagnosed with H. pylori 
without specific treatment.  He had had intermittent nausea 
and vomiting and had taken Prevacid for 4 years with 
persistent bloating.  He was also noted to be taking 
extensive psychiatric medications to include Imipramine and 
Zoloft.  Impression was chronic dyspepsia and reflux.  The 
examiner specifically opined that the psychiatric medications 
he was taken for depression "can delay gastric emptying, can 
decrease lower esophageal sphincter pressure and may cause 
reflux".  He further noted that given the implications that 
his Imipramine might be a contributing factor to the 
gastrointestinal symptoms, further follow-up of that 
medication was probably in order.

On VA examination in March 2003, the veteran's medications 
were recorded in detail.  His prior history of 
gastrointestinal testing results were noted.  Pertinent 
assessments included GERD with hiatal hernia and history of 
esophagitis.  In addition to noting some anatomical 
anomalizations, i.e., the cleft palate and possibly the 
hiatal hernia, the examiner noted that the hiatal hernia may 
well have been exacerbated when his mental health put him 
under stress.  Further, that "In addition to those reasons, 
possibly his medications like Zoloft, imipramine, and 
atenolol can also make it worse due to the effect on the 
motility and the sphincters".  The examiner noted that 
further treatment might be required if this continued.

In a follow-up addendum dated in December 2002, the examiner 
further discussed the relationship between his medications 
and his gastrointestinal symptoms.  Specifically, it was 
noted that the prior opinion had found that the causes were 
multifactorial in nature, but that depending on the nature of 
the cause of the psychiatric problems [and in that regard, 
the examiner hypothesized as to causation], the cited 
medications could both cause and in some instances, actually 
the absence thereof could make the gastrointestinal problems 
worse.  

Analysis

Since service, the veteran has long had gastrointestinal 
symptoms of one kind or another which have exacerbated over 
the years.  Consistent and clinically confirmed diagnoses 
since soon after service have included hiatal hernia, 
dyspepsia, small esophageal ulcer, and GERD.  

He has also had a long standing mental health problem for 
which he had been prescribed myriad medications.  

The evidence cited above, and the medical opinions provided 
in association therewith, first suggest that his PTSD may 
well have exacerbated his hiatal hernia in the first place.  
And moreover, further raise an element of doubt as to a 
relationship between the medications given for his service-
connected PTSD and the chronic gastrointestinal disabilities, 
variously described.  Accordingly, with resolution of such 
doubt, service connection is warranted for a chronic 
gastrointestinal disorder manifested by hiatal hernia, 
dyspepsia, small esophageal ulcer, and GERD. 

II.  Respiratory Disorders

Factual Background

The veteran's entrance examination in March 1985 noted a 
history of having had asthma in the past, but on inquiry, he 
said that he had not had an attack since age 11.  He had had 
surgery on a cleft plate at an early age and it was later 
confirmed that because a stitch had broken, there was 
incomplete healing in that area which caused periodic 
problems.  

In service, the veteran complained of pharyngitis on occasion 
and upper respiratory infection.  A sick call record in July 
1986 showed complaints that he had a cold and his chest hurt.  
Coricidin was prescribed.  

In July 1991, he complained of dizziness, visual blurring and 
"shaking"; he had been seen the night before with nausea and 
dehydration in the emergency room.  His lungs were clear to 
auscultation on examination.  On the April 1991 examination 
report for redeployment, the veteran checked a number of 
problems including shortness of breath and nervousness.  On 
examination, he also said he had a sour stomach.

Clinical records show that the veteran was admitted to 
hospitalization from December 1992 into January 1993 with a 
fever, chest pain on deep inspiration and a cough with 
headache.  Admitting diagnoses included pharyngitis and 
pneumonitis.  Wheezing and some rales were heard.  Initial 
chest X-rays showed pleural thickening of the lung apices but 
repeat chest X-ray was negative.  Laboratory studies 
confirmed that he had had infection in the past.  After care, 
discharge diagnoses including pneumonitis, organism not 
otherwise specified and pleurisy without effusion.  

Follow-up reports from later in January 1993 show diagnosis 
of pneumonitis, but no evidence of ongoing further acute 
respiratory distress.

On VA examination in November 1994, the veteran's lungs were 
normal, he had normal breathing excursion and there were no 
wheezes or rales.  A chest X-ray showed mild hyperaeration of 
the upper lobes, felt to be possibly early emphysema. 

On VA examination in July 2000, the veteran complained of 
shortness of breath.  The examiner found no productive cough, 
no sputum production, and no other specific symptoms.  His 
shortness of breath was described as the same rather than 
coming in "attacks".  He did not take any medications for his 
lungs.  

The examiner noted that he was not asthmatic, and found no 
increased symptoms on in-office exercise.  The lungs were 
totally clear to auscultation and percussion, there were no 
rales or wheezes and breath sounds were of excellent quality.  
There was no evidence of obstructive or restrictive lung 
disease of any kind.  Pulmonary function tests were within 
the range of normal and at the worst, reflected nothing more 
than a modest decrease in diffusing capacity.  The veteran 
otherwise had excellent pulmonary functioning and airflow was 
excellent.  The examiner concluded that there was no evidence 
of persistent pulmonary disease.  

On that evaluation and on multiple examinations since then 
the veteran has been described as a regular tobacco smoker.   

Analysis

The veteran is a Persian Gulf War veteran and was undoubtedly 
exposed to numerous environmental factors therein.  There 
were no signs of chronic respiratory problems in service 
other than the usual cold or infection which was cured 
without incident or residuals.

The veteran displayed some respiratory symptoms in late 1992 
and early 1993 which were for a very brief time, rather 
severe.  Diagnoses were rendered at that time of pneumonia or 
pneumonitis, bronchitis and even at one time, it was thought 
that he might have beginning emphysema.  However, those 
symptoms resolved entirely with conservative care.  Since 
then, extensive evaluative tests by VA, including pulmonary 
function tests, X-rays, etc., have been entirely negative for 
any acquired chronic respiratory disorder.  

Thus, it is not simply that the evidence fails to show that 
the veteran has an undiagnosed illness related to Persian 
Gulf service.  It is rather that there is simply no chronic 
acquired respiratory disorder that is currently demonstrated.  
Absent any respiratory disability for which service 
connection might be granted, this accordingly moots any 
question of potential or alleged causation.  Service 
connection is not warranted for any respiratory disorder as a 
result of service.

III.  PTSD

Criteria: Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The criteria for evaluating mental disorders were changed 
during the course of the appeal.  Either the old or new 
rating criteria may apply to the veteran's case, whichever 
are more favorable to him, although the new criteria are only 
applicable to the period of time since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-
2000.

Under the new rating, effective from November 7, 1996, PTSD 
is rated 50 percent when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, 70 percent, is 
warranted when there is when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

Under the old criteria, in effect prior to November 7, 1996, 
PTSD is rated 50 percent when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The next highest rating, a 70 percent rating, is 
warranted when there is a severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

Pertinent Factual Background and Analysis

Reports of numerous VA and private evaluations of the 
veteran's mental health since service are in the file for 
comparison.  His Global Assessment of Functioning (GAF) 
scores since service have always ranged about 50, with a 
single high notation of 55.

The veteran takes numerous medications and continues a 
variety of therapies for his mental health.  These all have 
fluctuating impact.  He is still seriously hindered in his 
ability to function within his community and at work.  His 
employment continues but is precarious, as noted by his 
family and friends and employer. 

To summarize recent psychiatric evaluations, the veteran has 
recently been described as agitated, tense and unhappy.  He 
daydreams often and is distrustful of most people.  His 
perceptions and interpretations are, for the most part, quite 
concrete.  He has bad dreams and nightmares about his PGW 
experiences, has trouble falling asleep and staying asleep, 
is highly irritable and becomes angry, and has a lot of times 
when he cannot concentrate.  He is easily startled and has 
recurrent flashbacks.  He is unable to socialize and does not 
have many friends.  He still works but says he is unable to 
work well with his peers.

The veteran's recall is fair but his memory, particularly 
short term, is not good.  His PTSD is predominantly assessed 
to be at no less than a severe level in VA outpatient and 
therapy reports.

As for the consistent GAF of 50, the GAF in general is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.

In this case, the Board finds that the recently revised 
schedular provisions are probably more applicable, although 
he is probably entitled to the same rating (as will be 
discussed below) under both new and old provisions.

The veteran's PTSD has been evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  This 
evaluation contemplates symptoms reflecting occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships.

In order to obtain a 70 percent disability rating, the 
veteran's symptoms need to approximate a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or an inability to establish and maintain effective 
relationships.

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current 
industrial capacities as impacted by his PTSD.  The veteran 
has opined that he would be most equitably evaluated as 70 
percent disabled for his PTSD, and the Board concurs. 

From the outset, the Board also notes the veteran's 
industrial history and his long-time job as a printer is 
apparently ongoing but tenuous.  That is a fact with which 
everyone seems to agree, including the veteran, his wife, his 
representative, his therapists and examiners and his former 
employers.  However, he does not argue, and the evidence does 
not support, that that job is marginal, so it can be 
stipulated at this time that he is working and cannot be 
described as unemployed or marginally employed.  Accordingly, 
he is not entitled to a 100 percent rating under the Code.

The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  
However, the Board also notes that the veteran's social 
impairment goes beyond mere "difficulty"; he has been shown 
to be almost completely socially isolated and inclined to 
avoid situations that might trigger unpleasant recollections.  
He must take myriad medications and they do not entirely 
resolve his problems.  Indeed they occasionally seem to 
precipitate more problems as identified above.  As for his 
psychiatric disability, indeed the Board finds that the 
veteran is unable to establish and maintain effective 
relationships.  This finding can provide a basis for a 70 
percent evaluation under Diagnostic Code 9411.

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD.  To that extent, the appeal is granted.

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. As indicated above, the veteran 
remains employed.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for a chronic gastrointestinal disorder is 
granted.

Service connection for a chronic respiratory disorder is 
denied.

Entitlement to an increased evaluation of 70 percent for PTSD 
is warranted, subject to regulatory criteria relating to the 
payment of monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



